 FEDERAL STAINLESS SINK DIV. OF UNARCOFederal Stainless Sink Div. of Unarco Industries, Inc.andTextileWorkers Union of America,AFL-CIOFederal Stainless Sink Div. of Unarco Industries, Inc.andTextileWorkers Union of America,ChicagoJoint Board,AFL-CIO.Cases 14-CA-6210 and14-RC-6697June14, 1972DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYOn January 18, 1972, Trial Examiner AlvinLieberman issued the attached Decision in thisproceeding. Thereafter,General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs, and has decided to affirm the Trial Examin-er's rulings, findings,' and conclusions and to adopthis recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatRespondent, Federal Stainless Sink Div. ofUnarco Industries, Inc., its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order.'Unlike the Trial Examiner, we will count the card of Alta Brown,which is dated March 2, 1971 It is well settled that the date for determiningthe union's majority status is the date on which the union's demand forbargaining is received by the employerRea Construction Company,137NLRB 1769, 1770, fn I In this case the Union'sletter containing itsdemand for recognition and bargaining was mailed on March 1, 1971Webelieve that it is readily inferrable that this was not received by theRespondent until at least March 2 or possibly March 3. In either eventBrown's card should be countedChairman Miller, who agrees that the Union achieved majority status,nevertheless would not count the cards signed by employees Lorrance,Lance, and Sledge, as in each case the solicitation was accompanied by arepresentation which implied that the cards would be used only to obtain anelectionSeeMedley Distilling Company, Inc,187NLRB No 12, In 8.2Chairman Miller agrees that a bargaining order is appropriateherein asa part of the remedybut in accordance with his separateviews as expressedinUnited Packing Company of Iowa, Inc,187 NLRB No 132, andGeneralStencils, Inc,195 NLRB No 173, he would predicatesuchorder solely onthe serious and extensive8(a)(l) violationsof theRespondent,particularlythe promisedwage increaseTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE489ALVIN LIEBERMAN, Trial Examiner: Pursuant to apetition filed by TextileWorkers Union of America,Chicago Joint Board, AFL-CIO, (herein, TWU) on March1,1971, and a consent-election agreement executed onMarch 16, 1971, a representation election was conducted inCase 14-RC-6697 among Respondent's employees. Asshown by the tally of ballots, 37 votes were cast for, and 57against, TWU.TWU filed objections to conduct affecting the results ofthe election.While these were under investigation by theRegionalDirector for Region 14 (herein, the RegionalDirector) of the National Labor Relations Board (herein,the Board) a complaint in Case 14-CA-6210, dated May21, 1971, was issued by the General Counsel i alleging thatRespondent had engaged in unfair labor practices withinthemeaning of Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended (herein, the Act).On May 25, 1971, the Regional Director reported on hisinvestigation of TWU's objections to the election. Con-cluding that some raised questions of fact "which ... canbest be resolved by a hearing," and noting that there was asubstantial similarity between those objections and theallegations of the complaint, the Regional Director orderedthat Cases 14-CA-6210 and 14-RC-6697 "be . . . consoli-dated for purposes of hearing, ruling, and decision by aTrial Examiner and that thereafter Case 14-RC-6697 shallbe severed and transferred to [him] for further processing."The trial in this consolidated proceeding, with all partiesrepresented, was held before me in Paris, Illinois, on 7 daysbetween July 12 and 28, 1971.2 In general, the issueslitigatedwere whether Respondent had violated Section8(a)(1) and (5) of the Act and whether the election shouldbe set aside on the basis of the objections filed by TWU.Particularly, the principal questions for decision are asfollows:1.Did Respondent violate Section 8(a)(1) of the Actby,as the complaint alleges, threatening employees;iThe complaint was issued pursuant to a charge filed on April 22, 1971,by the Textile Workers Union of America, AFL-CIO, with which TWUappears to be affiliated.2During the trial, the pleadings were amended in several respects andsome allegations of the complaint were dismissed Respecting the former,pars.4 and 5AA were amended by substituting the name "Winfield Best"for the name"Wendy," and par 4 of the answer was amended to admit theallegations of par. 4 of the complaint,as amended Par 51 of the complaintwas amended by inserting the phrase "and March" after the word"February" Subpar. 0 of par 5 of the complaint was amended bysubstituting the words "On or about February 25, 1971" for the words"During the month of March 1971"Finally, the clause"and offered theemployee benefits in order to discourage employee union activities" wasadded to par 5Z At the conclusion of the General Counsel's case in chiefthewords"Manufacturing Superintendent Dean Tomlinson and" werestricken from par 5H of the complaint, and pars 5Q, 5S, 5T, 5X, and 511were dismissed The General Counsel has suggested that the dismissal ofpar 5T was improvident The main thrust of par IT is that by the conduct(Continued)197 NLRB-'No. 76 490DECISIONSOF NATIONALLABOR RELATIONS BOARDcreating the impression that their union activities wereunder surveillance;soliciting employees to engage in suchsurveillance;promising,and granting,benefits to employ-ees to dissuade them from supporting the Textile WorkersUnion of America,AFL-CIO (hereinafter,theUnion);interrogating employees concerning their union activitiesand their conversations with an agent of the Board; and byother means?2.Did the Umon represent a majority of Respondent'semployees when its irequest for bargaining was made?3.Assuming an affirmative answer to question 2, wasRespondent's failure to bargain with the Union violative ofSection 8(a)(5) of the Act?4.Should the objections to the election be sustainedand the election set aside?35.Assuming an affirmative answer to question 4,should a bargaining order issue or should a second electionbe directed?Upon the entire record,4upon my observation of thewitnesses and their demeanor while testifying,and uponcareful consideration of the arguments made and the briefssubmitted,Imake the following:FINDINGS OF FACT61.JURISDICTIONRespondent, an Illinois corporation, is engaged in Pans,Illinois, in the manufacture, sale, and distribution of sinks.During the year ending on April 30, 1971, Respondentshipped to customers located outside the State of Illinoisgoods valued at more than $50,000. Accordingly, I findthatRespondent is engaged in commerce within themeaning of the Act and that the assertion of jurisdictionover thismatter by the Board is warranted.SiemonsMailing Service,122 NLRB 81, 85.II.THE LABOR ORGANIZATIONS INVOLVEDThe Union and TWUare labor organizations within themeaning of Section 2(5) of the Act.there set forth Dean Tomlinson, Respondent's superintendent, created "theimpression of surveillance of employee Union activities," and solicited anemployee "to engage on behalf of Respondent in surveillance of otheremployees and their union activities " Not only are the allegations of par.5T repetitious of other paragraphs of the complaint, for example 5P and 5U,but also Tomlinson, upon being called as a witness for Respondent, wasexamined with respect to his conduct as alleged in those paragraphsAccordingly, even if par 5T of the complaint was improvidentlydismissed,the dismissal did not prejudice any party to this proceeding3 In view of the substantial similarity between the objections and theallegations of the complaint, as noted by the Regional Director, separatefindings of fact with respect to the objections will not be made Instead, thefindings of fact referring to the complaint will relate to the objections whereapplicable4 Issued simultaneously is a separate order correcting obvious inadvert-ent errors in the stenographic transcript of this proceeding [Omitted frompublication ]5Although all the arguments of the parties and the authorities cited bythem, whether appearing in their briefs or made orally at the trial, may notbe discussed in this Decision, each has been carefully weighed andconsidered6Respondent'smotions made at the conclusion of the trial, upon whichdecision was reserved,and those appearing in its brief are disposed of inaccordance with the findings and conclusions set forth in this Decision.IAs the contentions of the General Counsel and the Union are similar,III.INTRODUCTIONBriefly, this case concerns itself with events following theUnion's institution of a drive to establish itself as thecollective-bargaining representative of Respondent's em-ployees.Among these were the Union's request, to whichRespondent did not accede, for bargaining and the defeatof TWU in a representation election.The General Counsel and the Union contend 7 thatTWU's8 election loss was occasioned by, what the GeneralCounsel terms on brief, Respondent's "massive unlawfulanti-Union campaign," in the course of which, continuesthe General Counsel, it "committed repeated and substan-tial 8(a)(1) violations." Respondent's conduct, thus charac-terized by the General Counsel, is pleaded with particulari-ty in the complaint, which alsoassertsthatRespondentcontinued to trench upon Section 8(a)(1) of the Act afterthe election.9 Finally, the complaint alleges that Respon-dent's failure to comply with the Union's request forbargaining contravened Section 8(a)(5).'°For its part, Respondent denies the complaint's allega-tions that it violated Section 8(a)(1) of the Act. Concerningits failure to bargain with the Union, Respondent main-tains that it was not obliged to do so because, as stated inits brief, "the Union at no time ever represented a majorityof [its] employees," and that, in any event, it had "at alltimes . . . a good faith doubt as to the Union's .. .majority."IV. PRELIMINARYFINDINGS AND CONCLUSIONS"A.CredibilityThe complaintalleges some 50 separateviolations ofSection 8(a)(1) of the Act by Respondent. The testimony ofthewitnessescalled by the General Counsel to supportthese allegations,exceptwith respect tointerrogationcarriedon by Respondent'sofficialsand supervisorsduring the Union's organizing campaign,was in the maindenied or contradicted by Respondent'switnesses. It isapparent, therefore, that the resolution of these credibilitytheywill be referred to hereinafter as the General Counsel's contentions8Hereinafter,TWU, like theUnion, with which it is affiliated, will bereferred to as the Union9The nature of these claimed violations,bothbefore and after theelection, appear above in my statement of the principal questions fordecisionioQuoted below are the provisions of the Act mentioned in the text*Sec.8(a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7,(5) to refuse to bargain collectively with the representatives of hisemployees,subject to the provisions of section 9(a)Sec7, insofar as relevant, is as follows.Sec.7.Employees shall have the right to self-organization, toform, join,or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.iiThe purpose of these findings is to furnish a frame of reference withinwhich to consider the facts relating to Respondent's alleged unfair laborpractices and the conclusions to which they may give rise To the extent thatthe contentions of the parties relate specifically to the findings made here,theywill be treated here,although they, as well as the findings,may againbe considered in other contexts FEDERAL STAINLESS SINK DIV. OF UNARCO491conflicts will weigh the balance in favor of the GeneralCounsel or Respondent.Putting aside for the moment the testimony given byRobert Maxwell, all the other telling testimonial evidencein support of the phase of the complaint here underconsideration was furnished by witnesses who, at the timeof the trial, were employed by Respondent. Among theseemployeewitnesseswereCarolMaxwell and LarryWinkler. Carol Maxwell believes, as she stated, that shehad "the best paying job a woman could have" inRespondent's plant. Winkler was recently promoted to theposition of plant technician, a nonsupervisory job, and atthe time of the trial was being groomed for a foremanship."The average employee [providing information in aproceeding to which his employer is a party] is keenlyaware of his dependence upon his employer's good will,not only to hold his job but also for the necessary jobreferences essential to employment elsewhere." 12 Bearingthis truism in mind, it is plain to see that the employeewitnesseswho testified against Respondent, especiallyCarol Maxwell and Winkler, did so knowing that they werein considerable peril of economic reprisal. Having thusmuch to lose, their testimony, adverse to Respondent, wasin a sense contrary to their own interests and for thisreason not likely to be false.13Accordingly, taking into account the foregoing as well asthe comparative demeanor of the employee witnesses onthe one hand and the officials and supervisors called aswitnesses by Respondent who gave conflicting or contrarytestimony on the other, I credit the former over the latter.Of the complaint's many allegations related to Respon-dent's violations of Section 8(a)(1) of the Act, about 30 areattributed to the conduct of Dean Tomlinson, Respon-dent's superintendent. Robert Maxwell, Carol Maxwell'shusband, was called by the General Counsel to giveevidence in support of many of these claims. In recognitionof this, Respondent's lawyer suggested, albeit facetiously,that the caption of this proceeding was "incorrect [and]should be Maxwell against Tomlinson." _Maxwell was employed by Respondent from February1965 until February 1968 and again from August 1969until June 30, 1971. On the last mentioned date, he wasdischarged for refusing to perform certain work to whichhe was assigned.14Before his first tour of duty with Respondent, Maxwellwas twice convicted and sentenced to prison for burglaryand robbery. While working for Respondent in 1968, hewas found guilty of grand theft and again sentenced toprison.Maxwell did not set forth his first two convictions in thespace provided for such information on the formalapplication for employment he filed with Respondent inFebruary 1965. Respondent became aware, in August1965, that Maxwell had falsified his application. AlthoughMerle Leffelman, Respondent's personnel director, cau-tionedMaxwell against again submitting an incompleteemployment application, he was not discharged for havingdone so because, as Leffelman testified, in his "judgment[Maxwell's] attendance ... attitude and efforts with andfor the company were such that [he] overlook[ed] thisfalsification."Leffelman and Tomlinson, Respondent's superintendent,appeared as character witnesses for Maxwell when he wastried in 1968 for grand theft. Maxwell was, however, foundguilty and sentenced to prison.Maxwell twice applied for parole. On each occasion,Leffelman and Tomlinson interceded on his behalf, againtestifying toMaxwell's good character. In addition, theyassured the parole board that if Maxwell were releasedfrom confinement, Respondent would offer him a job.Maxwell was paroled in August 1969 and promptly takenback into Respondent's employ.Respondent argues that Maxwell's testimony should notbe believed because of his three convictions, his havingsubmitted a false application for employment, and hisdischarge some 2 weeks before he testified. Considering theforegoing in inverse order,Maxwell did not appear toharbor any ill will toward Respondent because of hisdischarge. In this connection, in the course of his testimonyMaxwell, with apparent sincerity, referred to Leffelmanand Tomlinson, both of whom were instrumental inbunging about his discharge, as being "good" men, and toTomlinson "as [being] a friend."Maxwell's failure to note his convictions on his applica-tion for employment with Respondent does not necessarilyindicate a proclivity on his part to tell lies. Knowing that adisclosure of his criminal record on the application wouldprobably have resulted in the denial of the job sought, aswas acknowledged by Leffelman, Respondent's personneldirector, to have volunteered such information in theapplication would have required strength of character notordinarily possessed by the average person. And Maxwelldid not appear to be above average.Maxwell's criminal record, however, gives me greatpause.A trier of the facts normally views with a largedegree of skepticism testimony given by a witness thriceconvicted of felonies involving dishonest acts. Especially isthis so where, as here, witnesses not similarly disadvan-taged have given contrary testimony.However, even in such a situation much depends onimpressions.N.L.R.B. v. Dinion Coil Company, Inc.,201F.2d 484, 487-490 (C.A. 2). My impression of Maxwell isthat he was rehabilitated by the chastening experience ofhis last incarceration. That Leffelman and Tomlinson, highofficialsofRespondent,must have thought so, too, isevidenced by their having vouched for his good characterwhileMaxwell was serving his term and by their havingreadily accepted him as an employee upon his enlargementon parole. Seemingly, they would not have done thesethings were Maxwell "totally unreliable" and "a dedicatedliar,"asRespondent characterized him on briefIn my judgment, based on his demeanor on the witnessstand,Maxwell is neither. Although he was unable, attimes,to remember clearly some of the events as to whichhe was called on to give evidence or the dates on which12Wirtz v BA C Steel Products, Inc, et a!,312 F 2d 14, 16 (C A 4)13See,in this connection,Georgia Rug Mill,131NLRB 1304, 1305,modifiedon other grounds 308 F 2d 89 (C A 5)14The General Counsel does not contend, nor does the complaint allege,that Maxwell's discharge was violative of the Act 492DECISIONSOF NATIONALLABOR RELATIONS BOARDthey occurred, it did not seem to me that Maxwell wastestifying falsely, as Respondent would have me conclude.Accordingly, I credit the testimony given by Maxwellrather than the contrary or conflicting testimony offeredby Respondent's witnesses.15B.The Removal of Respondent's PlanttoParis,IllinoisUnarco Industries, Inc., (herein, Unarco), is composed ofeight divisions.Unarco's Federal Stainless Sink Division(herein, Federal Division), with which this proceeding isconcerned, was originally located in Bloomington, Illinois.Itwas moved to Paris, Illinois, in December 1970. Whilesituated in Bloomington, the Union represented theemployees of the Federal Division, and Respondent andtheUnionwerepartiestoa collective agreement.Toward the end of October or early in November 1970,several employees conferred with Merle Leffelman, Re-spondent's personnel director, concerning the impendingrelocation of the Federal Division. Specifically, they wereinterested in knowing whether their employment would becontinued in Paris. Leffelman assured them that if theyapplied for employment in Pans, they would be hired, butata lower rate of pay than was then in effect inBloomington.In response to the employees' questions about theiraccumulated seniority, Leffelman informed them, as hestated, that because Respondent "cancelled the [union]contract in Bloomington . . seniority would roll back tozero." Leffelman also told the employees present at thisconference, as he further testified, that there would "not[be] a union in the Paris plant." 16C.The Union's Organizational Campaign and itsBargaining RequestShortly after the establishment of Respondent's plant inPans, the Union started to organize Respondent's employ-ees. It began by openly distributing literature and authori-zation cards at the plant gate on about January 25, 1971.17On February 18, the Union held the first of severalmeetings with employees. Two meetings were conductedon that day, one at 1 p.m. and the other at 4 p.m. Bothwere chaired by Bill Sharpe, a business agent of the Union.After giving the employees who came to the earliermeeting some general information about the. Union andthemanner in which it operated, Sharpe told them thatbefore the Union could "demand . . . recognition from thecompany" a "majority of the people have to sign15Having thus concluded that Respondent's employees and RobertMaxwell, who at the time of the trial no longer worked for Respondent,should be believed rather than Respondent's officials and supervisors wheretheir testimony conflicts with, or is contradictory of, that given by itsemployees and Robert Maxwell,Iwillmake no further reference tocredibilityFrom time to time,however, these testimonial differences maybe mentioned in appropriate footnotes16The complaint does not allege,nor does the General Counsel contend,that Leffelman'sremarks, set forth in the text,were violative of the Act17All dates hereinafter mentioned without stating a year fall within 1971isMy findings as to what transpired at the February 18 meetings arebased on, and the quotations appearing in the text are taken from,Sharpe'stestimony,19G C. Exh 22authorization cards." Sharpe then gave authorization cardsto those present for their own use and for distribution toother employees.At thesecond meetingheld on February18, Sharpeagain talked about the Union's method of operation andagain passed out authorization cards. Concerning thelatter, Sharpe remarked that, if 30 percent of Respondent'semployees signed cards, a representation election could behad.Without further pursuing that line of discussion,Sharpe talked about the use to which the cards would beput. In this regard, Sharpe stated that the Union "willalways sign [up] a majority of the people . . . and thenmake a demand for recognition upon the company."Continuing on this subject, Sharpe "told [the employeesthat] once they signed the cards . . . they were authorizingthe [Union] to be their collective bargaining representa-tive." 18Authorization cards were signed by employeesbefore, during, and after the February 18 meetings.On March 1, 1971, the Union embarked upon twocourses of action. It filed a petition for certification as thebargaining agent of Respondent's production and mainte-nance employees and it wrote a letter 19 to Respondentrequesting that Respondent bargain with it. In this letter,the Union claimed to have been "designated [by a majorityof Respondent's production and maintenance employees]as the exclusive representative of all such employees, forthe purpose of collective bargaining." The Union furtherstated that it stood "ready to prove [its] majority status bysubmitting signed authorization cards to a mutuallyselected impartial person."The foregoing letter was addressed to Respondent inParis.Although received there on or before March 3,20 itwas never answered by Respondent, nor did Respondentbargain with the Union.To round out the bargaining picture, and by way of briefrecapitulation of what has already been noted, on March16, 1971, Respondent and the Union executeda consent-election agreement. The subsequent representation elec-tion,held on April 2, resulted in the Union's defeat.D.The Union's MajorityOn March 1, 1971, when the Union's bargaining requestwas made, there were in Respondent's Pans plant 105production and maintenance employees.21 To establish theUnion's majorityin theappropriate unit on that date22 theGeneral Counsel placed in evidence 60 authorizationcards.Each card clearly and unambiguously authorized20HarrisMoyer,who inMarch1971was president of the FederalDivision,testifiedthat "probably [on] the 2nd or 3rd ofMarch" during atelephoneconversationwith the then managerof theParis planthe "heardabout the contentsof the [Union's] letter "21The appropriateunit for bargaining, as to which there is no dispute, isdescribed in the complaint as "all production and maintenance employeesof the Employer's Paris, Illinois,facility,excluding office clerical employees,professionalemployees,guards and supervisors as definedin the Act "22 "[T ]he crucial question in a refusal to bargain case is whether theunionhad the support of a majorityof the employees in an appropriatebargaining unit at the time the request to bargain was madeInternational Union,U A W v. N L R B,392 F2d 801, 808(C A.D.C.), certdenied392 U S 906 FEDERAL STAINLESS SINK DIV. OF UNARCO493the Union to represent the signer as his collective-bargain-ing agent.23It is Respondent's position that two groups of cardsreceived in evidence should not be considered in determin-ing the Union's majority. Respondent argues that those inthe first group, consisting of 5 cards, were not properlyauthenticated,and that those in the second group,consisting of 27 cards, were invalid because, as it states onbrief, they "were . . . signed . .. for the sole purpose ofobtaining an election."Three cards whose authenticity Respondent has placedin issue, those purporting to have been signed by KennethJernigan,WilliamNicholas, and Louie Bailey,24 werereceived in evidence on testimony of Robert Maxwell, whois not a handwriting expert and who did not see the cardssigned, to the effect that he was familiar with the signaturesof the employees concerned and that the signatures on thecards in question appeared to be theirs. The fourth card inthiscategory,purporting to have been signed by JimBaroni,25was received in evidence on similar testimonygiven by Carol Maxwell, who also is not a handwritingexpert and did not witness the signing of the card."There is .. . no reason to believe that signatures mustbe authenticated in a more restrictive manner in Boardproceedings than in other administrative or in judicialproceedings. Wigmore's treatise on Evidence [Sec. 2131 (3ded.,1940) ] supplies overwhelming precedent that thegenuineness of signatures may be proved by the testimonyof those who did not witness the actual signing. Handwrit-ing experts may state their opinion as to whether A signeda particular document, by comparing A's purportedsignature thereon with his known genuine signatures; andnonexpertsmay state their opinions based on theirfamiliaritywith A's handwriting. The competency of anonexpert witness to state an opinion as to the genuinenessof A's signature may be tested by examining him on hisclaim that he is familiar with A's handwriting . . . . andthe genuineness is then left for the trier of fact."ThriftDrug Company, etc.,167 NLRB 426, 430, enfd. 404 F.2d1097 (C.A. 2), remanded 395 U.S. 828, affd. 179 NLRB827.Robert Maxwell was examined on his claim of familiari-tywith the signatures of Jernigan, Nicholas, and Bailey.On this score he testified that shortly after he started towork for Respondent in Pans he became "a floater throughthe polishing department helping all new employees learntheir jobs and learn to set their machines up"; that in thiscapacity he trained Jernigan, Nicholas, and Bailey in theoperation of their machines and each day he helped themprepare, and saw them sign, their workcards; 26 and that inthisway he became familiar with their signatures. Inaddition, respecting Bailey, Robert Maxwell stated thatafterBaileywas transferred to the shipping departmentBailey issued stock to him every day and in connectionwith each such transaction Bailey signed a document,which he saw, listing the material delivered to him.23The full text of each card, appearing abovethe signature line is asfollows-Ihereby accept membership in the [Union]and of my own free willhereby authorize the [Union], its agentsor representatives to act for meas a collectivebargaining agency in all matters pertaining to rates ofpay, wages, hours of employment, or other conditions of employmentCarol Maxwell was likewise examined on the manner inwhich she became familiar withBaroni's signature. In thisregard she testified thatBaroni'swork station is adjacent tohers; that "every day"Baroni"borrows [her] pen to fill outhis [work] card,"; and that on these occasions she has seenBaroni's signature "at the top of the card."The foregoing testimony given by Robert Maxwell andCarol Maxwell persuades me that the former was, indeed,familiarwith the signature of Jernigan, Nicholas, andBailey and the latter with the signature of Barone, and thatthe signatures on the cards in question are genuine. Thisbeing so, I conclude that the cards were properlyauthenticated and they will be counted in determining theUnion's majority.The fifth card claimed by Respondent to have beenimproperly authenticated is that purporting to have beensigned by Floyd Tresner.27 Concerning this card, RobertMaxwell testified that he "saw [Tresner] sign it." It is wellsettled that authorization cards may be authenticated bypersons who witnessed their signing. See, for example,Lifetime Door Company,158 NLRB 13, 21, enfd. 390 F.2d272 (C.A. 4), andEconomy Food Center, Inc.,142 NLRB901, 912, enfd. 333 F.2d 468 (C.A. 7). In view of this, Iconclude that the card in question was actually signed byTresner. Accordingly, it will be counted in determining theUnion's majority.As noted above, Respondent has challenged a secondgroup of cards, 27 in number, as having been signed "forthe sole purpose of obtaining an election." The lawapplicable to such a claim was summarized by the SupremeCourt inN.L.R.B. v. Gissel Packing Co. Inc.,395 U.S. 575,606-607. There the Court stated:[E]mployees should be bound by the clear language ofwhat theysign unlessthat language is deliberately andclearly canceled by a union adherent with wordscalculated to direct the signer to disregard and forgetthe language above his signature. There is nothinginconsistent in handing an employee a card that saysthe signer authorizes the union to represent him andthen telling him that the card will probably be used firstto get an election. . . . We cannot agree with theemployers here that employees as a rule are toounsophisticated to be bound by what they sign unlessexpressly told that their act of signing representssomething else.In the concluding phase of its discussion of this point, theCourt expressly "reject[ed] any rule that requires a probeof an employee's motivations"in signingan authorizationcard.Accordingly, a card unequivocally designating a unionas an employee's bargaining agent and which does notmention that it will be used in any other fashion, as is thesituation respecting the cards in thiscase,must be acceptedas such, regardless of the signer's subjectiveintent,unlesshe was told by the person who solicited his signature thatthe card would not be used for its stated purpose, but to24These cardsare in evidence as, respectively,G.C. Exhs 11, 14, and 3525This cardis in evidenceas G C.Exh. 6026EmployeesinRespondent'splant arerequired each day to prepareand sign a card on whichthey set forth variousmatters relatingto theirwork27This cardis in evidenceas G C Exh. 18 494DECISIONSOF NATIONALLABOR RELATIONS BOARDattain an entirely different result. To invalidate unambigu-ous cards on the ground urged by Respondent it must beshown, as the Board held inLevi Strauss & Co.,172 NLRBNo. 57,28 that their solicitors "explicit[ly] or indirectly[represented] that they will use such cardsonlyfor anelection." In explanation of this rule the Board appendedthe following footnote to its decision:The foregoing does not of course imply that afinding of misrepresentation is confined to situationswhere employees are expressly told inhaec verbathatthe "sole" or "only" purpose of the cards is to obtainan election. The Board has never suggested such amechanistic application of the foregoing principles, assome have contended. The Board looks to substancerather than to form. It is not the use or nonuse ofcertain key or "magic" words that is controlling, butwhether or not the totality of circumstances surround-ing the card solicitation is such, as to add up to anassurance to the card signer that his card will be usedfor no purpose other than to help get an election.With the foregoing precepts in mind the cards herechallenged by respondent will be examined. Among theseare cards signed by Pauline Fleming, Maude Hill, PatrickBowman,DaveDery,ElizabethHendricks,RichardEllingsworth,Ronald McConkey, Gary Mefford, LouieBailey,Ray Luth, Steven Overaker, Aaron Fowler, JimBeauchamp, Herman Richey, Mike Lindsey, and RobertMaxwell.29 I have carefully examined the record relating tothe signing of these cards and can find no evidence that anelection was even mentioned by their solicitors. According-ly,theywillbe counted in determining the Union'smajority.The second set of cards falling within this group consistsof those signed by employees who were present at thesecond union meeting held on February 18, 1971.30 Uponreceiving their cards from Bill Sharpe, the Union's businessagent who presided at that meeting, they were informed byhim, as I have found, that the Union would demandrecognition from Respondent if a majority of its employeessigned cards. To emphasize this point Sharpe told theemployees, as I have further found, that when they signedthe cards "they were authorizing the [Union] to be theircollective bargaining representative."Although Sharpe mentioned at this meeting that anelection could be had if only 30 percent of the employeessigned cards, this remark was obviously informative. It isnot,when taken in context, an "explicit or indirectlyexpressed representation" 31 that the Union would use thecards only to obtain an election. Accordingly, these cardswill also be counted in determining the Union's majority.The remaining cards in the group to which Respondentobjects on the ground here under consideration were28Levi Strauss wascited with approval in Gissel29These cards are in evidence, respectively, as G C Exhs 8, 26, 28, 29,30, 31, 32, 33, 35, 38, 39, 44, 45, 54, 57, and 5930The cards in question were signed by Kenneth Jernigan, Max Lindsey,William Nicholas, Floyd Tresner, and Jim Barom. They are in evidence,respectively, as G C Exhs 11, 12, 14, 18, and 6031Levi Strauss& Co, 172 NLRB No 5732These cards are in evidence, respectively, as G C Exhs. 42, 43, 47, 50,52, and 56signed by Shirley Lorance, Marianne Lance, Richard Page,DanielMorrison, Robert Holland, and Louise Sledge.32The circumstances under which these cards were signed areset forth below.Lorance and Lance:These employees received their cardsfrom Donald Orris, who also worked for Respondent. Theysigned after Orris told them, as Alice Gail who was presentat the time testified, that "they needed so many more cardsbefore they could go ahead and get an election." I ,Page,Morrison, and Holland:The cards which theseemployees signed were solicited by another employee,Dennis Thomas. As Thomas testified, "when [he] handedthem the cards [he] explained to them . . . that we had afew people signed up but we needed to get as many as wecould so we could have almost a full support of the plantbefore we took it to the ... Board to have it proposed toget an election and to have the union bargain for theemployees."Sledge:Sledge was asked to sign a card by Maude Hill,also employed by Respondent. Hill told Sledge, as Sledgerelated, that "we need six or eight more signatures in orderfor the union to hold an election."A situation closely paralleling those just described waspresent inCrawford Manufacturing Co., Inc.,161NLRB989,990, 1024. There, in seeking a signature to anauthorization cardwhich, like those here,made nomention of an election, the solicitor stated that "he had tohave so many cards signed before we could have a vote onthe Union." In considering the effect of this statement inthe light of the nature of the card it was held that it was"not the kind of a representation which invalidates anotherwise valid authorization card." 33Furthermore, asGisselteaches,34 "[t]here is nothinginconsistent in handing an employee a card that says thesigner authorizes the union to represent him [as do those inthis case ] and then telling him that the card will probablybe used first to get an election." This, in my opinion,speaks much for upholding the validity of the cards signedby Lorance, Lance, Page, Morrison, Holland, and Sledge,notwithstanding the "election" statements made by theirsolicitors.Accordingly, these, too, will be counted indetermining the Union's majority.There is in the record, however, a card, signed by AltaBrown,35 which I will not count. This card is dated March2, 1971, and there is no evidence to show that it was signedearlier.Having been signed after March 1, the date of theUnion's bargaining request, this card may not be consid-ered in determining the Union's majority.InternationalUnion,U.A. W. v. N.L.R.B.,392 F.2d 801, 808 (C.A.D.C.),cert. denied 392 U.S. 906.Summarizing all of the foregoing, I find that by March 1,1971, the day on which Respondent was requested tobargain with the Union, 59 production and maintenance33 InCrawfordthe Board entered a bargaining order, founded,in part,on the majority of the union there involved,as demonstrated by cards,which the Court of Appeals for the Fourth Circuit refused to enforce (386F.2d 267) The denialof enforcement,however,was based on representa-tions other than the one quoted in the text which, in the court's opinion,tainted the cards.34 395 U.S. 575, 606-6073sG.C Exh 70. FEDERAL STAINLESS SINK DIV. OF UNARCO495employeesworking for Respondent had signed cardsvalidly authorizing the Union to serve as their bargainingagent.36 There having been 105 employees in that unit onMarch 1, the Union's majority status on that day has beenestablished.V. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that the Respondent violatedSection 8(a)(1) and (5) of the Act. The violations of Section8(a)(1) set forth in the complaint are stated to have beencommitted before and after the representation electionheld on April 2, 1971. Those claimed to have taken placebefore the election fall within the following categories,assertedly proscribed by Section 8(a)(1):1.Interrogatingemployees concerning their unionactivity and attitudes.372.Threats3.Creating the impression of surveillance of employ-ees' union activities.4.Requesting employees to report on the unionactivities of other employees.5.Promising, and granting, benefits to individualemployees to dissuade them from supporting the Union.6.Requesting employees to campaign, and vote,against the Union.7.Interrogating employees as to the probable outcomeof the election.8.Instituting a premium pay plan to dissuade employ-ees from supporting the Union.Summarizing the allegations of the complaint, Respon-dent's claimed postelection violations of Section 8(a)(1) ofthe Act may be said to fall within the following assertedlyproscribed classifications:1.Threats.2.Interrogating employees as to whether, and how,they voted in the election.3.Creating the impression of surveillance concerningvisits to employees by an agent of the Board.4.Interrogating employees concerning their interviewswith an agent of the Board.A.Facts,Contentions, and Conclusions ConcerningRespondent'sAllegedPreelectionViolations ofSection 8(a)(1) of the Act1.General interrogationIn its brief, Respondent admits that "during the periodof the organizational campaign [it] engaged in .. .interrogation of [its] employees " However, relying onBlueFlashExpress, Inc.,109 NLRB 591, Respondent arguesthat such interrogation was "lawful," its purpose being toascertainwhether the Union actually represented amajority of its employees and "its interrogations occurredin an atmosphere free of threats and were communicatedtoitsemployeewithassuranceagainstreprisals."Whether, in view ofStruksnes Construction Co., Inc.,165NLRB 1062, 1063, the doctrine enunciated inBlue Flashisstill the law is problematical. In any event, the record isdevoid of evidence to show that, as Respondent asserts inits brief, its "interrogations . . . were communicated to itsemployees with assurance against reprisals." Furthermore,itsinterrogationof employees did not occur "in anatmosphere free of threats."As will be shown below, threats were uttered byRespondent's agents. These, being intrinsically coercive,imparted a coercive aspect to the interrogation. CohenBros. Fruit Company,166 NLRB 88, 89, 96.Iconclude, therefore, that Respondent's general interro-gation of employees was violative of Section 8(a)(1) of theAct.2.Threatsand creating the impression ofsurveillanceAs will be shown, Merle Leffelman, Dean Tomlinson,and Dale Rhoads, respectively Respondent's personnelmanager, superintendent, and production foreman,38created the impression that the union activities of Respon-dent's employees were under surveillance. They also madesubstantial threats of reprisal against employees forsupporting theUnion.Respondent's conduct of thecharacter here under consideration was directed, in themain,againstRobertMaxwell and his wife, CarolMaxwell.In December 1970, shortly before Christmas and some 2or 3 weeks after Robert Maxwell started to work in theRespondent's Pans plant, Leffelman told Maxwell that hehad "been hearing . . . reports" that Maxwell was "aunion organizer" and was "talking about the union downhere." Brushing off Maxwell's denial, Leffelman pointedlystated, "you know we didn't have to give you a job downhere." 39Leffelman's remark about his "reports" concerningRobert Maxwell clearly conveyed to him the impressionthat his activities in support of the Union were undersurveillance.Plasticoid Company,168NLRB 135. In myopinion, Leffelman's subsequent statement was an equallyclear threat that Maxwell would be discharged should hecontinue to organize, and talk about, the Union.On February 17, 1971,40 Tomlinson, Respondent'ssuperintendent, informed Carol Maxwell that there wouldbe a union meeting that evening and that "it would be bestfor [her] if [she] didn't go." The next day Tomlinson againspoke to Carol Maxwell about the union meeting, tellingher that he had been mistaken about its date and that itwould actually be held that night. Broadening his previousadmonition about her attendance, Tomlinson "told [her] it36 1 have, thus, counted all but one of the cards adduced in evidence bythe General Counsel37For convenience this type of interrogation will be subsequentlyreferred to as general interrogation38Respondent has admitted Rhoad's supervisory status39My findings concerning this conversation between Leffelman andRobert Maxwell are based on, and the quotations appearing in the text havebeen taken from, testimony given by the latter40 It will be rememberedthaton the following day the Union held itsfirst two meetings for Respondent's employees 496DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be better for [her and her husband] if [they] justdidn't have anything to do with the union." 41On February 19, the day after the union meeting, RobertMaxwell was called to Tomlinson's office. There, uponMaxwell's admission, in response to a question fromTomlinson, that he had attended the meeting, Tomlinsonstated that he had received "reports that [Maxwell was] themain instigator" at the meeting and had done "all thetalking." Tomlinson went on to say that Leffelman and JoeYuza, respectively Respondent's personnel manager and itsthen plant manager, "were ready to fire [Maxwell] rightnow and there [wasn't] a thing [Tomlinson could] do tostop them." Notwithstanding that Robert Maxwell deniedbeing the Union's "main instigator" and that he had done"all the talking" at the meeting, Tomlinson gave him thesame warning he had earlier given to Carol Maxwell;namely, to "stay away from this union" for his "own sake."Immediately after leaving Tomlinson's office RobertMaxwell sought out Dale Rhoads, his foreman; related toRhoads his conversation with Tomlinson; and told Rhoadsthat Respondent's informant was lying. Rhoads respondedthat two employees had reported to him that Maxwell had,indeed, done "all the talking at the union meeting."A few days later Rhoads and Robert Maxwell againspoke about the Union. Rhoads asked Maxwell whether heknew which employees were "behind the union." Maxwellanswered in the affirmative and added that Rhoads alsoknew who they were. Rhoads admitted this and, afternaming three employees, including Gary Mefford, statedthat he had "had some great hopes for some of these guys,but as long as [he worked for Respondent he] will see to itthat they never get any place."Twice in March, Tomlinson, Respondent's superintend-ent, again warned Robert Maxwell to steer clear of theUnion. The first occurred early in the month and was thecapstone to a conversation during which Tomlinsoninformed Maxwell that as a "good worker" he had "goodchances of bettering [himself ] here." The second suchwarning was given some 2 weeks later and was occasionedby a facetious remark about the Umon made by Maxwellto Tomlinson's secretary.Also in March, about a week before April 2, the date onwhich the representation election was conducted, theUnion was again the subject of a discussion betweenTomlinson and Robert Maxwell. This time Tomlinsonstated that "if this union gets in, and if they strike, thecompany can close the doors and move out." 42Finally, in connection with this phase of the case, earlyinMarch Tomlinson told Robert Maxwell, as Tomlinsonadmitted at the trial, that "we more or less knew who wasattending the [union] meetings."Tomlinson's conversationswithRobert and CarolMaxwell bristled with threats violative of the Act. Somewere overt, such as Tomlinson's statement concerning the41My findings respecting Tomlinson's conversation withCarolMaxwellare based on, and the quotations appearing in the text have been takenfrom, Carol Maxwell's testimony42My findings as to the conversations between Robert Maxwell andTomlinson and between Robert Maxwell and Rhoads,Respondent'sproduction foreman, are based on, and the quotations appearing in the textare taken from testimony given by Maxwell Tomlinson and Rhoads denied,or gave different versions, of these talksclosing of Respondent's plant and his remark to RobertMaxwell that Respondent's personnel manager and plantmanager were ready to discharge him for being the Union's"main instigator."Others,while not so overt, werenevertheless threats. Examples of these are Tomlinson'srepeated admonishments to the Maxwells that it would bebest for them if they had nothing to do with the Union.These remarks did not constitute mere friendly advice.Considering their contexts, it needs no great imagination todiscern that they were threats that Robert Maxwell andCarolMaxwell would suffer reprisals at Respondent'shand if they continued their involvement with the Union.Tomlinson also conveyed to Robert and Carol Maxwellthe impression that their union activities and those of otheremployees were under surveillance by Respondent. Illus-trative of this are Tomlinson's statements to Carol Maxwellthat union meetings would be held on particular dates,43his reference, in his February 19 conversation with RobertMaxwell, to "reports" concerning Maxwell's conduct at theunion meeting held the previous day,44 and his statementtoRobert Maxwell regarding Respondent's knowledge asto the identity of the employees who attended unionmeetings.45As Tomlinson and Leffelman, Respondent's personnelmanager, had done, Rhoads, Respondent's productionforeman, also made threats and conveyed the impressionthat the union activities of Respondent's employees wereunder surveillance. Concerning the latter, not only did he,like Tomlinson, refer, while talking to Robert Maxwell, toa report dealing with Maxwell's conduct at the February 18union meeting, but, at a later time, also acknowledged toMaxwell that he knew the employees who were "behindthe union." 46In the conversation between Rhoads and RobertMaxwell respecting the employees who were "behind theunion" Rhoads stated that they would "never get anyplace" while in Respondent's employ. Thisis anoutrightthreat to disfavor employees because of their union activityand, hence, in contravention of the Act.Climate ControlDivision, etc.,160 NLRB 765, 766, 781-782.Louise Sledge, Carol Maxwell's mother, was also anobject of a threat by Tomlinson, Respondent's superin-tendent.Like theMaxwells, Sledge had worked forRespondent in Bloomington, where she was an officer oftheUnion, and continued her employment with Respon-dent in Pans. She wasstill in itsemploy at the time of thetrial.InMarch, some 2 or 3 weeks before the representationelection,Tomlinson informed Sledge that Yuza, who wasthenRespondent's plant manager, and Leffelman, itspersonnel manager, were of the opinion that she and theMaxwells were "trying to start a union here." By way of,denial, Sledge stated that she had "told several people that[she could not] talk about the union because [she] would43Sea Life, Incorporated,175 NLRB 982, 98344Plasticoid Company,168 NLRB 13545Uranga, etc,173 NLRB 635, 638, 639.46With respect to the violativenatureof Rhoads' "behind the union"statement, seeUranga, etc,173 NLRB 635, 638, 639, andSanitary Bag &Burlap Company, Inc,162 NLRB 1648, 1650, enfd in this respect 406 F 2d750 (C.A. 6). FEDERAL STAINLESSSINK DIV.OF UNARCO497be fired." To this Tomlinson laconically replied, "That iscorrect." 47Much need not be said about the nature of Tomlinson'sreply. It was, on its face, a threat to discharge an employeefor engaging in protected conduct. Such a threat, as is wellsettled, violates the Act.On all the foregoing, therefore, I conclude that bythreatening to discharge and disfavor adherents of theUnion; by threatening to close its plant should the Unionsucceed in becoming its employees' bargaining agent; andby creating the impression that its employees' unionactivitieswere under surveillance, Respondent violatedSection 8(a)(1) of the Act.3.Requesting employees to report on the unionactivities of other employeesNot only did Dean Tomlinson, Respondent's superin-tendent,convey to Robert and Carol Maxwell theimpression that the union activities of Respondent'semployees were under surveillance, but he also sought theirhelp in obtaining information concerning those activities.Thus, in March Tomlinson asked the Maxwells to talk toemployees and report to him those who were in favor of,and those who were against, the Union.Requesting employees to act as informers concerning theunion activities of other employees interferes with rightsguaranteed in Section 7 of the Act.Memcor, Inc., etc,162NLRB 930, 931, 934, 936. Accordingly, I conclude that bydoing so Respondent further violated Section 8(a)(l).4.Promising and granting benefits to individualemployees to dissuade them fromsupporting the UnionLarry Winkler began to work for Respondent in January1971 as a press operator. In the latter part of February, hewas promoted to the position of plant technician,48received a pay raise, and was promised a foremanship.Winkler was an early supporter of the Union. Heattended one of the union meetings held on February 18,was among the first to sign an authorization card,49 andcollected cards signed by other employees for transmissionto the Union's office.A few days before Winkler's promotion Dale Rhoads,Respondent's production foreman, asked him "how in-volved [he] was in this union thing." Winkler stated, inresponse, that he had signed a card "and ... had sentcards in that people had given to [him] "During their conversation about the Union, Winkler saidthat he wanted "union representation for bargaining forhigher wages." At this point Rhoads inquired "if [Winkler]would be interested in a foreman's job." Receiving anaffirmative reply,Rhoads told Winkler that he woulddiscuss the matter with Dean Tomlinson, Respondent'ssuperintendent.Later in the day, Rhoads informed Winkler thatTomlinson would see him after work. At the same time,Rhoads directed Winkler to "stay the hell out of this unionthing," to which Winkler replied, "O.K."50During Winkler's later conference with Tomlinson, hewas offered, and soon thereafter accepted,an immediatepromotion to the position of plant technician. In addition,Winkler was promised, as Tomlinson testified, "that if hecould prove himself in six months or so . . . he could stepup into a foremanship."Winkler heeded the direction given him by Rhoads,Respondent's foreman, "to stay the hell out of this unionthing."As Winkler put it, after his talk with Rhoads, he"didn't have any more union activities."Like Winkler, Donald Orris, another employee,was alsoan active union adherent. Not only had he signed anauthorization card early in the Union's organizationcampaign,51but he was also instrumental in obtainingsigned cards from other employees.52InMarch James Thomas,a foreman,53 asked Orris whathe thought about the Union and why he felt the employeesneeded a union. Upon Orris' response that a union wouldbe helpful in raising wages, Thomas told him, as Thomastestified, "that the company was working on labor grades,the classifications, to get thesein linewith . . . what wouldbe fair with the employees."As is well settled, to promise, or to confer, benefits toinduce employees to forego unionization is violative ofSection 8(a)(1) of the Act.N. L.R. B. v. Exchange Parts Co.,375 U.S. 405, 409-410. Such a promise, and its effectua-tion, is apparent in Winkler's case. Without any attempt atsubtlety, so frequently present in such a situation, Winklerwas told by his foreman on the day he was offered apromotion to "stay the hell out of this union thing."Winkler correctly read the message and promptly ceasedall activity on behalf of the Union.A similar promise was given to Orris. To counter Orris'desire for a union to assist employees in obtaining wageincreases his foreman informed him that Respondent wasalready "working on labor grades [and] classifications[which] would be fair with the employees."Statements likethese,made in a similar context,were held to constitutepromises of benefit within the purview of Section 8(a)(1) oftheAct.Memcor, Inc., etc.,162NLRB 930, 931, 935,936-937;Bernel Foam Products Co., Inc.,146 NLRB 1277,1278, 1299-1300.Accordingly, I conclude that by promising, and giving,benefits to individual employees to induce them to forsakethe Union Respondent again violated Section 8(a)(1) of theAct.47My findings concerning Sledge'sconversation with Tomlinson arebased on, and the quotations appearing in the text have been taken from,Sledge's testimony, which Tomlinson denied48Winkler still held this position at the time of the trial49Winkler signed his card (G C Exh 71) on January 26, 1971 Onlythree employees, Robert Maxwell, Carol Maxwell, and Elizabeth Hendrickssigned cards (respectively, G C Exhs 59, 58, and 30) before Winkler did50My findings concerning the conversation between Rhoads andWinkler are based on,and the quotations appearing the text are taken from,the latter'stestimonyRhoads admitted talking toWinkler about aforeman's job, but he denied telling Winkler to "stay the hell out of thisunion thing"5iOrris'card(G C Exh 6) was executed on February 4, 197152The part played by Orris in obtaining authorization cards from ShirleyLorance and Marianne Lance(respectively, G C Exhs 42 and 43). appearsin an earlier section of this Decision53Thomas'supervisory status has been admitted. 498DECISIONSOF NATIONALLABOR RELATIONS BOARD5.The premium pay planDuring the years in which Respondent's plant waslocated in Bloomington, it had no premium pay, orincentive, plan to supplement employees' basic wage rates.Under circumstances to be set forth below, Respondentplaced such a plan into effect after its plant was moved toParis.On about February 25, 1971, a month after the Unionbegan its organizing campaign by overtly distributingliterature at the plant gates, and a week after the Unionheld its first meeting, which, as has been shown, Respon-dent was well aware of, Harris Moyer, then the president ofRespondent's Federal Division,54 came to Paris and madea speech to Respondent's employees. He informed themthat Respondent had decided to establish an incentive payplan; that the details of the plan were still underconsideration; that the plan would go into effect on March1; and that it would provide for bonuses to be paid once amonth based on total plant production.On March 2, one of the days on which Moyer testified he"probably ... heard about" the Union's bargainingrequest,55 and a day after the Union filed its petition forcertification,a notice56 was posted on Respondent'sbulletin board announcing that "the Federal Premium PayPlan starts on March 1, 1971."_The notice also containedthe details of the plan.On March 11, Moyer sent a five-page letter57 to allemployees in the Paris plant. Set forth at the beginning ofthe letter, among other things, was Respondent's assertedjustificationforinstitutingthepremium pay plan.In the last part of the letter, consisting of three pages,Respondent's employees were urged to evaluate theUnion's advent in the light of the newly instituted premiumpay plan. To assist them in making this evaluation Moyerwrote:Since the Plant has just started and people are stilllearning their jobs, we have set interim targets as toProduction Units per attendance hour. The details ofthe Plan have been made clear to you, and we welcomeyour inquiry as to the mechanics of the Plan. Pleasenote that the Federal Plan embracesallemployees-both so-called "bargaining unit employees" and"management employees", traditionally "opponents"in today's labor-management philosophy. Federal'sphilosophy is that both groups are "team members"rather than "opponents", and that excellence in bothgroups is necessary for success.Since talking to you, the Textile Workers Union hasrepresented to us that the majority of you desire to berepresented by the T W.U.A. This attempt was notsurprising,as the T.W.U.A. requested that whenUnarcomoved to Paris,-we should bring theT.W.U.A. along as an established representative of thework force. But, we did not feel that we had a right,legally or morally, to impose such restraint on Parispersonnel without it being their free choice. While mostofUnarco's Plants are organized, it was and is ourbelief that the question of a union or no union shouldbe determined by neither the Company nor a UnionOrganizer-but byyou.We point out, however, thatyou do not have to be represented by a union to receivefair treatment from Federal, nor do you have to pay a"brokerage fee" to any middleman. After all, ourcustomers and our competitors determine what kind ofpay we all receive. If we beat competition, we all sharethe benefits-if competition beats us, we go out ofbusiness, regardless of bickering and "bargaining".From past experience, we know that an IncentivePlan, such as we propose, can be more creative, flexibleand rewarding outside of the restrictions and rigidity ofa Company-Union relationship. A partnership of allemployees can add the dimension of pay for "perform-ance" to the standarditemof "seniority" and "jobsecurity".NeitherUnion Organizers nor Company Manage-ment can guarantee your future security and income.Security results from being competitive and profitablein the market-and this comes from the skill, efficiencyand energy ofallemployees, both shop and office. NoUnion ever created a product or a market or built abusiness.Too often Union philosophy is to portrayManagementas an impersonalmachine bent uponsqueezing the last ounce of sweat from the Worker,without reward. This pits Worker against Company,and damages the teamwork so necessary for success.Federal rejects such philosophy-and we have demon-strated the fact by creatingan incentivethat includesall employees, both worker and management as a team.Federal is prepared to accept your decision as towhether the Plant should or should not have a Union.We make no threats nor suggest reprisals against ourwork force. We do suggest that all of us stand a betterchance to succeed if we build a team-rather thancreating a division of management and work force. Youdon't have to pay a fee to get fair and rewardingtreatment from FederalManagement.Obviously anysignificant change in overall economics would requirethatwe re-evaluate the premium pay concept.We suggest that you consider the subject carefullyand thoughtfully.It'salot easier to get into a Unionthan to get out of one. Since this is true, and it takesonly a vote to make it happen, you would appear togain more by first trying the team approach.On April 1, the day before the election, the first bonuspayments under Respondent's premium pay plan weredistributed.No deductions for income or social securitytaxes were made by Respondent from the amount due toemployees.58 By not making these deductions the spenda-ble amount of the bonus was made to appear larger than itshould have been,On brief Respondent asserts "that incentive bonus wasthe rule, not the exception in plants of the UnarcoIndustries, Inc." I do not find evidence in the record to54 It will be remembered that Respondent's Paris plant is included within57G C Exh 4its Federal Division58The tax payments which should have been deducted from the bonus55 See In 20, abovechecks received by employees on April I, were subtracted from each56G C Exh 3employee's next regular paycheck FEDERAL STAINLESSSINK DIV.OF UNARCOsupport this statement. I find rather that the contrary istrue.Not including the Federal Division, with which we arehere concerned, only two of the eight divisions of whichUnarco is composed operate under incentive plans. Onesuch plan provides benefits only for supervisory and officepersonnel. Although the evidence concerning the other issketchy, it appears to be similar to the one presently underconsideration.To counter the allegations of the complaint that thepremium pay plan was instituted for the purpose ofdissuading employees from supporting the Union Respon-dent argues that the first notice of the plan was given toemployees before the bargaining request was made by theUnion and before it had knowledge, or reason to believe,that there would be a representation election. I am notpersuaded by this argument that the purpose of the planwas not to wean employees away from the Union bygranting them a benefit they never before enjoyed.59Although the plan was announced 4 days before theUnion made its bargaining request, Moyer, then presidentof Respondent's Federal Division, admitted in his letter ofMarch I 1 that, in essence, Respondent had been expectingsuch a request ever since its removal to Paris because, asthe letter states, before it left Bloomington the Union hadmade a similar request, which Respondent had denied.Furthermore, the plan's announcement came while theUnion's organization campaign was in full swing, asRespondent was aware, and while the Union was contend-ing for support among Respondent's employees.60 Toforestall the latter, Respondent, at the time of the plan'sdisclosure,had already embarked upon a program ofunfair labor practices, including threats to discharge unionadherents.61The announcement of the plan was, in myopinion, another step in the same direction."The broad purpose of 8(a)(1) is to establish `the right ofemployees to organize for mutual aid without employerinterference.'. .We have no doubt that it prohibits notonly intrusive threats and promises but also conductimmediately favorable to employees which is undertakenwith the express purpose of impinging upon their freedomof choice for or against unionization and is reasonablycalculated to have that effect. . . . The danger inherent inwell-timed increases in benefits is the suggestion of a fistinside the velvet glove. Employees are not likely to miss theinference that the source of benefits now conferred is alsothe source from which future benefits must flow and whichmay dry up if it is not obliged."N L.R.B. v. Exchange PartsCo, 375 U.S. 405, 409.The "inference" referred to by the Court inExchangePartswas made virtually explicit in Respondent's letter ofMarch 11, set forth above. There, without mincing words,Respondent informed its employees "that an IncentivePlan, such as we propose, can be more creative, flexibleand rewarding outside of the restrictions and rigidity of aCompany-Union relationship." To make doubly certains9My conviction in this regard is supported, albeit in a small way, by thefact that incentive plans, like the one with which we are dealing, are notgenerally in effect in all the divisions of which Unarco is composedsoOf the 63 authorization cards offered in evidence by the GeneralCounsel, 17 appear to have been signed on or after February 25, 1971, thedate on which Moyer announced that the plan would be adopted499that employees understood this, the letter closed with thefollowing warhing:We do suggest that all of us stand a better chance tosucceed if we build a team-rather than creating adivision of management and work force. You don'thave to pay a fee to get fair and rewarding treatmentfrom Federal Management. Obviously any significantchange in overall economics would require that we re-evaluate the premium pay concept.We suggest that you consider the subject carefullyand thoughtfully. It's a lot easier to get into a Unionthan to get out of one. Since this is true, and it takesonly a vote to make it happen, you would appear togainmore by first trying the team approach.Considering the purpose of the premium pay plan in thelight of all the evidence, I find that it was announced andadopted to influence employees to forsake the Union.Included in the factors upon which this finding is based arethe timing of the plan's announcement and of the varioussteps taken by Respondent in its implementation; thecontents of Respondent's letter of March 11; Respondent'sfailure to deduct tax payments from the first bonus checksdistributed to employees; and Respondent's other unfairlabor practices designed to undermine the Union, especial-ly its threats.Concerning the last factor, the Board stated inTexasTransport & Terminal Co., Inc.,187 NLRB No. 78, where italso considered other unfair labor practices as beingindicative of an employer's unlawful purpose in grantingbenefits during a union's organization campaign, "Thethreatswere the stick, the grant of [benefits] the carrot.Together they were intended to destroy the Union'smajority status."Accordingly, I conclude that by announcing, placinginto effect, and making payments pursuant to, its premiumpay plan during the Union's organizing campaign andwhile a representation election was pending, Respondentfurther violated Section 8(a)(1) of the Act.6.Discussions with employees concerning theelectionDuring the pendency of the election Dean Tomlinson,Respondent's superintendent, requested several employeesto vote against the Union and urged Carol Maxwell, as shetestified, to circulate among the employees with whom sheworked and "talk the company up and the union down." 62In addition, about 2 weeks before the election and severalweeks after Larry Winkler had been promoted, as alreadyset forth, Tomlinson asked Winkler "how [he] thought theelectionmight go." It does not appear that at that timeWinkler was interrogated about any other matter concern-ing the Union.The General Counsel contends that by the foregoingRespondent engaged in further violations of Section 8(a)(1)of the Act. In only one respect do I agree.SiAs will be seen, I have also takeninto accountin determining thepurpose ofthe plan's announcementand adoptionRespondent's subsequentthreats61Tomlinsondenied askingCarol Maxwell, or any other employee, tocampaign forRespondent and againstthe Union 500DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is not an unfair labor practice for an employer to askan employee for "his opinion as to the probable outcomeof [an] election" so long as the employee is not at the sametime questioned "about his personal feelings toward theUnion."Cussins & Fearn Co., Inc., etc.,170 NLRB 1, 5.Nor is it an unfair labor practice for an employer torequest employees to vote against a union in a representa-tion election.Howard Manufacturing Company, Inc.,180NLRB No. 47. Accordingly, I conclude that Tomlinson'smere request for Winkler's opinion as to how the electionwould turn out and his appeal to employees to vote againstthe Union were not violations of Section 8(a)(1) of the Act.A different conclusion is required, however, concerningTomlinson's request that Carol Maxwell "talk ... theunion down." While an employer may with impunity askemployees to vote against a union in a representationelection, he intrudes upon Section 8(a)(1) of the Act whenhe asks an employee to make the same request of otheremployees. Cf.The Great Atlantic & Pacific Tea Company,Inc.,167 NLRB 776, 782, enfd. 408 F.2d 374 (C.A. 5), andLaney & Duke Storage Warehouse Co., Inc.,151 NLRB 248,249, 267, enfd. in this respect 369 F.2d 859 (C.A. 5).Ifind, therefore, that, by urging Carol Maxwell tocampaign against the Union, Respondent violated Section8(a)(1) of the Act.B.Facts,Contentions, and Conclusions ConcerningRespondent's Alleged Postelection Violations ofSection 8(a)(1) of the Act.1.ThreatsItwill be recalled that on several occasions before April2,1971, the date of the representation election, DeanTomlinson,Respondent's superintendent, admonishedRobertMaxwell and Carol Maxwell, under pain ofreprisal, as I found, to have nothing to do with the Union.Itwill also be recalled that Dale Rhoads, a foreman,threatened to disfavor certain employees, including GaryMefford, because of their union activity.During conversations with Robert Maxwell after theelection concerning his having been visited by an agent ofthe Board, which will be discussed in some detail below,Tomlinson again warned Maxwell to have nothing to dowith the Union "for [his] own good."GaryMefford leftRespondent's employ after theelection.Some days later Robert Maxwell inquired ofRhoads, Respondent's production foreman, as to Mef-ford's whereabouts. Rhoads replied that he had quit andadded, "There are only three more to get rid of now[naming three employees, two of whom he had previouslytold Maxwell he would disfavor because they were "behindthe union"] and this place will be all nght."63As I have earlier done, I find that Tomlinson's remark63The findings made here are based on, and the quotations appearing inthe text are taken from, Robert Maxwell's testimony,which was denied byTomlinson and Rhoads64Tomlinson denied asking Maxwell this question65StratfordFurniture Corporation,96 NLRB 1031,enfd 202 F 2d 884(C.A 5)66ClarkPrintinginvolved a situation in which an employer askedemployeeshow theyintended to vote in a forthcoming election Analytical-ly,however,there appears to be no difference,insofar as the Board'sthatRobert Maxwell refrain from union activity "for hisown good" was a threat of reprisal if he continued to beinvolved with the Union. Rhoads' statement to Maxwell..canonly be construed as a threat to eliminate [theemployees he named] because of their Union activities andamessage that a similar fate may befall other Unionadherents."Arland Printing Co., Inc.,181NLRB No. 68.2.Interrogation concerning the electionOn April 2, 1971, the day on which the representationelection among Respondent's employees was conducted,JamesHendricks,a foreman, asked Carol Maxwellwhether she had voted. Hendricks then walked away fromMaxwell, apparently without saying anything else to her.Later on the same day Maxwell was asked by DeanTomlinson, Respondent's superintendent, as she testified,"if [she] had voted for him."64The General Counsel argues that each question fellwithin the ambit of Section 8(a)(1) of the Act. I do notcompletely agree that this is so.Inquiring how an employee voted in a representationelection, as Tomlinson did, is violative of Section 8(a)(1) oftheAct.65This is so because "[s]uch conduct tends toundermine the very purpose of a Board-conducted elec-tion, i.e., the opportunity for an employee to cast a secretballotwithout the necessity of publicly declaring hisposition toward a proposed bargaining representative."Clark Printing Company, Inc.,146 NLRB 121, 122.66 Thequestion put by Hendricks, Respondent's foreman, toMaxwell, however, stands on a different footing. It haslong been the law that it is not an unfair labor practice foran employer to "encourage his employees to vote, so longas he limits his encouragement to that and says nothingwhich is calculated to influence his employees in the way inwhich they vote."Martin Food Products, Inc.,52 NLRB1131, 1133-34.67 Hendricks' inquiry of Maxwell seems tofallwithin this category. Although framed as a question, itappears to have been nothing more than innocuousencouragement that she cast a ballot.Accordingly, respecting this phase of the case, I concludethat Respondent violated Section 8(a)(1) of the Act only byTomlinson's interrogation of Carol Maxwell as to how shehad voted.3.Interrogation, and creating the impression ofsurveillance, concerning visits to employees byagents of the BoardIn connection with the investigation of the charge filed inthe instantcase an agentof the Board visited Robert andCarol Maxwell at their home during the latter part of April1971 and again during the following month.68 These visitsoccurred during the evening and the Maxwells did notrationale is concerned,between an employers asking an employee how heintends to vote and his asking an employee how he had actually voted. Bothdestroy the secrecyof theballot.87 It is obviousfromthe context that the "influence"to which the BoardreferredinMartin Foodwas suchas would, itself, constitute an unfair laborpractice68During the course of his investigation,the Board's agent interviewedtheMaxwells at their home on a third occasion This third visit,however, isnot material to any allegation of the complaint FEDERAL STAINLESSSINKDIV. OF UNARCOinform any of Respondent's officials or supervisors thattheywere about to be, nor did they voluntarily disclose toany such person that they had been,interviewed by anagent of the Board.Notwithstanding this, on the day following the twointerviews several persons occupying positions in Respon-dent'smanagement hierarchy,including Dean Tomlinsonand Dale Rhoads,respectively Respondent's superintend-ent and production foreman, made known to the Maxwellstheir awareness that they had beenvisited bythe Board'sagent.In addition,Robert Maxwell and Carol Maxwellwere individually interrogated as to the subjects of theirdiscussion with the Board's agent,the questions they wereasked,and the answers they gave 69Respondent's interrogation of the Maxwells concerningtheirconversationswith an agent of the Board wasinherently coercive.70 If Respondent had actually spied onthe Board agent's interview with the Maxwells,its conductwould have been equally coercive.71That the evidencedoes not establish such actual spying is of no moment.What is important is that Respondent gave the Maxwellsthe impression that it had done so. "[T]he law reasons thatwhen the employer either engages in surveillance or takessteps leading his employees to think it is going on,they areunder the threat of economic coercion...."HendrixManufacturingCompany, Inc. v. N.L R.B.,321 F.2d 100,104, footnote7 (C.A. 5).Accordingly,I conclude that,by interrogating employeesconcerning interviews with an agent of the Board and bycreating the impression that their interviews were undersurveillance,Respondent further violated Section 8(a)(1) ofthe ActC.Facts,Contentions, and Conclusions ConcerningRespondent's Alleged Violations of Section 8(a)(5)of the ActThe complaintallegesthat Respondent violated Section8(a)(5) of the Act by not bargaining with the Union and byengaging in substantial violations of - Section8(a)(1).Respondentassertsthat its refusal to recognize the Unionwas justified because as statedin itsbrief the "allegedillegalactivity attributed to [it] did not in fact occur."72Respondent further argues on brief that "at all times [it]had a good faith doubt as to the Union's claimedmajority."In determining violations of Section 8(a)(5) of the Act"under the Board's current practice, an employer's goodfaith doubt [as to a union's majority] is largely irrele-vant." 73Most relevant in ascertaining whether an employ-er unlawfully refused to bargain by an outright failure torecognize a union representing a majority of his employeesin anappropriateunit,as in the case here, is an assessment69Carol Maxwell was interrogated on these points by Tomlinson RobertMaxwell's interrogation was carved on not only by Tomlinson, but also byHarrisMoyer, then the president of Respondent's Federal Division,William Webber, Respondent's plant manager,and Rhoads70General Stencils, Inc,178 NLRB 108, enfd in this respect 438 F 2d894 (CA2),Uranga, etc,173 NLRB 635, 6397'Queen City Coach Company,159 NLRB 204, 217, enfd in this respect398 F 2d 231 (CA4),Grand-Central Chrysler, Inc,155 NLRB185, 18872This contentionwarrantsno furthermentionin view of the many501of the employer's conduct when faced with the union'sorganizing campaign and bargaining request.The Board has traditionally held that in such a situationif the employer engages in serious independent unfair laborpractices for the purpose of avoiding bargaimng,74 he alsoviolates Section 8(a)(5) of the Act. That there has been noerosion in this view of the law was recently made plain bythe Board. InUnited Packing Company of Iowa, Inc.,187NLRB No. 132, the Board stated that its "historic practiceof finding a violation of Section 8(a)(5) . . . where anemployer has . . . refused to bargain and has committedserious violations of Section 8(a)(1) remains very muchalive,having been specifically affirmed in[N.L.R.B. v.GisselPacking Co. Inc.,395U.S. 575, 620] where thecontrary judgment of the Court of Appeals for the FourthCircuit was reversed."Accordingly, taking into account Respondent's manyand serious independent violations of Section 8(a)(1) of theAct starting soon after Respondent learned of the Union'sorganizing campaign and which continued after its receiptof the Union's bargaining request and even after theelectionwas held, I conclude that Respondent violatedSection 8(a)(5) of the Act.VI. THE CONDUCT AFFECTING THE RESULTSOF THE ELECTIONThe Board has held that the "critical period" withinwhich objectionable conduct will be deemed to affect theresults of a representation election starts on the date onwhich the petition for certification is filed.Goodyear Tireand Rubber Company,138 NLRB 453, 454-455. The Boardhas also held that "conduct violative of Section8(a)(1) is, afortiori,conduct which interferes with the exercise of a freeand untrammeled choice in an election."Dal-Tex OpticalCompany, Inc.,137 NLRB 1782, 1786.Many of Respondent's violations of Section 8(a)(1) ofthe Act occurred before April 2, 1971, the date on whichthe representation election among Respondent's employeeswas held, and after March 1, 1971, the date on which theUnion's petition for certification was filed. I conclude,therefore, that the election must be set aside. Implicit inthis conclusion is a ruling that the Union's objections toconduct affecting the results of the election are sustainedinsofar as the objections relate to the violations of Section8(a)(1) of the Act committed by Respondent during the"critical period."VII.THE EFFECTOF THEUNFAIR LABOR PRACTICESUPONCOMMERCERespondent's unfair labor practices, as found above,occurring in connection with its operations set forth insection I, above, have a close, intimate, and substantialsenous violations of Sec 8(a)(I) of theAct committed by Respondent, as Ihave found73N L R B v. Gissel Packing Co, Inc,395 U S 575, 59474That Respondentintendedto followa course of this nature waspresaged evenbeforeitleftBloomington In this regard,itwillberemembered that,while Respondent's plant was still locatedin that city,Merle Leffelman,Respondent's personnel manager, emphatically stated toseveral employeeswho had inquiredaboutworking forRespondent in Paristhat there would "not (be ] a union in the Paris plant." 502DECISIONSOF NATIONALLABOR RELATIONS BOARDrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VIII.THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe Act, my recommended Order will require Respondentto cease and desist therefrom and to take such affirmativeaction as will effectuate the purposes of the Act. Concern-ing the latter, the General Counsel urges the entry of abargaining order."A bargaining order . .. is strong medicine." 75 It shouldbe prescribed, however, as the Supreme Court held inN.L.R.B v. Gissel Packing Co, Inc,395 U.S. 575, 610,614-615, to cure "a [Section] 8(a)(5) refusal to bargainwhere an employer has committed independent unfairlabor practices which have made the holding of a fairelectionunlikely or which have in fact undermined aunion's majority and caused an election to be set aside."The Court went on to say, quoting in part fromFranksBros. Co. v N L R.B., 321U.S. 702, 704, that in such casesif the Board were to "enter only a cease-and-desist orderand direct an election or a rerun, it would in effect berewarding the employer and allowing him `to profit from[his] own wrongful refusal to bargain.' " Finally, and byway of summarizing its extensive discussion on this point,the Court stated that where "the possibility of erasing theeffects of past [unfair labor] practices and of ensuring afairelection (or a fair rerun) . . . is slight and thatemployee sentiment once expressed through cards would,on balance, be better protected by a bargaining order, thensuch an order should issue."In the light of the foregoing principles it is my opinionthat a bargaining order should issue in this case to remedyRespondent'snumerous grave unfair labor practicescommitted both before and after the election. Many wereso pervasive as to make slight and unlikely the "possibilityof erasing [their] effects . . . and of ensunng a fair . . .(rerun)" of the election already held.In view of the great number of unfair labor practicescommitted by Respondent, to recatalogue and commentagain on each would be mainfestly impractical. One,however, deserves special mention. I refer to Respondent'sinstitution during the critical period before the election ofthe premium pay plan and its continuation of the plansince the election. Had Respondent been guilty of no otherunfair labor practices this, alone, by reason of its lingeringeffect,makes impossible a fair or free rerun election andmakes imperative the entry of a bargaining order. Cf. C & GElectric, Inc.,180 NLRB No. 52.InTower Enterprises, Inc,182 NLRB No. 56, the onlyunfair labor practice involved was the grant of a benefit, inthat case a wage increase, during a union's organizingcampaign. In deciding that this single violation of the Actmade a bargaining order appropriate and necessary theTrial Examiner aptly reasoned as follows.It is a fair assumption that in most instances whereemployees designate a union as their representative, amajor consideration centers on the hope that suchrepresentativemay be successful in negotiation wageincreases.... A unilateral award of a wage increase byan employer following aunion'sdemand for recogni-tionresults in giving the employees a significantelement of what they were seeking through unionrepresentation. It is difficult to conceive of conductmore likely to convince employees that with animportant part of what they were seeking in hand unionrepresentation might no longer be needed. An employ-ermay have the nght to persuade the employees thatrepresentation is not in their best interests, but it doesnot have the nght to . . . confer benefits on themwhich are designed to influence the employees againstchoosing a representative.When, as here, an employerdoes so, free choice in a subsequent election becomes amatter of speculation, so long as the effects of theinterference remain unremedied.The Board, in adopting the Trial Examiner's rationale,specifically noted its agreement "with the Trial Examiner'sconclusion that the [employer's] granting of a wageincrease . . . in violation of Sec. 8(a)(1) requires abargaining order."Accordingly, having sustained the Union's objections toconduct affecting the results of the election insofar as theyrelate to Respondent's violations of Section 8(a)(1) of theAct during the critical period before the election, I willrecommend that the election be set aside. However, for thereasons set forth above, a new election will not be directed.Instead, my recommended Order will provide that Respon-dent bargain with the Union upon request. It will alsoprovide for the dismissal of the Union's petition forcertification and for the vacation of all related proceedings.Because of the large number and flagrancy of the unfairlabor practices engaged in by Respondent, broad cease-and-desist provisions will be recommended.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By the following conduct Respondent has engaged,and is engaging, in unfair labor practices within themeaning of Section 8(a)(1) of the Act:(a) Interrogating employees concerning their attitudestoward, and activities on behalf of, the Union.(b)Threatening to discharge and disfavor employeeswho supported the Union.(c)Threatening to close its plant should the Unionsucceed in becoming the exclusive collective-bargainingrepresentative of its employees.(d) Creating the impression that its employees' activitiesin support of the Union were under surveillance.(e) Requesting employees to act as informers concerningemployees' activities in support of the Union.75N L R B v Flomatic Corporation,347F 2d 74, 78 (C A 2) FEDERAL STAINLESS SINK DIV. OF UNARCO(f)Promising, and granting, benefits to employees todissuade them from supporting the Union.(g)Announcing, instituting, and distributing benefits toemployees pursuant to an incentive wage program,sometimes referred to as the Federal Premium Pay Plan, todissuade employees from supporting the Union.(h) Requesting employees to persuade employees to voteagainst the Union in a representation election.(i) Interrogating employees as to the manner in whichthey voted in a representation election.(1)Interrogating employees concerning their conversa-tions with an agent of the Board.(k)Creating the impression that meetings betweenemployees and an agent of the Board were undersurveillance.4.Allproductionandmaintenance employees atRespondent's Pans, Illinois, plant, excluding office clericalemployees, professional employees, guards, and supervi-sors as defined in the Act constitute a unit appropriate forpurposes of collective bargaining.5.At all times material herein the Union has represent-ed a majority of the employees in the unit set forth inConclusion of Law 4, above.6.By failing to recognize and bargain with the Unionas the exclusive collective-bargaining representative of theemployees in the unit set forth in Conclusion of Law 4,above, Respondent has engaged, and is engaging, in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.7.The unfair labor practices engaged in by Respon-dent, as set forth in Conclusions of Law 3 and 6, above,affect commerce within the meaning of Section 2(6) and (7)of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 76ORDERRespondent, Federal Stainless Sink Div. of UnarcoIndustries, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirattitudes toward, or activities on behalf of, Textile WorkersUnion of America, AFL-CIO, or any other labor organiza-tion.(b) Threatening employees with discharge, unfavorabletreatment, or any other form of reprisal, including theclosing of its plant, or effectuating any such threats, forjoining, assisting, or in any other manner supportingTextileWorkers Union of America, AFL-CIO, or anyother labor organization.(c) Threatening to close its plant should Textile WorkersUnion of America, AFL-CIO, or any other labor organiza-tion, succeed in becoming the exclusive collective-bargain-ing representative of any of its employees.(d) Engaging, attempting to engage, or giving employeesthe impression that it is engaging in surveillance ofrs In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec503employees' activities in support of Textile Workers Unionof America, AFL-CIO, or any other labor organization.(e)Ordering, directing, instructing, urging, soliciting,requesting, or suggesting that employees act as informersconcerning employees' activities in support of TextileWorkers Union of America, AFL-CIO, or any other labororganization.(f)Promising or granting benefits to employees todissuade them from joining,assisting,or in any othermanner supporting, Textile Workers Union of America,AFL-CIO, or any other labor organization, or to induceemployees to forsake or renounce the foregoing namedlabororganization,or any other labor organization.(g)Ordering, directing, instructing, urging, soliciting,requesting, or suggesting that employees induce, persuade,or encourage employees to vote against Textile WorkersUnion of America, AFL-CIO, or any other labor organiza-tion, in a representation election.(h) Interrogating employees as to the manner in whichthey voted in a representation election or seeking to obtainsuch information by any other means.(i)Interrogating employees concerning conversationswith agents or employees of the National Labor RelationsBoard.(1)Engaging, attempting to engage, or giving employeesthe impression that it is engaging, in surveillance ofmeetings between employees and agents or employees ofthe National Labor Relations Board.(k)Failing or refusing to recognize TextileWorkersUnion of America, AFL-CIO, as the exclusive collective-bargaining representative of its employees in the followingappropriate unit:All production and maintenance employees at its Paris,Illinois,plant,excluding office clerical employees,guards, and supervisors as defined in the NationalLabor Relations Act, as amended, or failing or refusingto bargain with Textile Workers Union of America,AFL-CIO, respecting rates of pay, wages, hours, orother terms or conditions of employment of itsemployees in the aforesaid appropriate unit.(1) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the NationalLabor Relations Act, as amended, or to refrain from any orall such activities, except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment inconformity with Section 8(a)(3) of said Act.2.Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a)Upon request, recognize and bargain with TextileWorkers Union of America, AFL-CIO, as the exclusivecollective-bargaining representative of the employees in theaforesaid appropriate unit respecting rates of pay, wages,102 48 of theRules andRegulations,be adopted by theBoard and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes 504DECISIONSOF NATIONALLABOR RELATIONS BOARDhours, or other terms and conditions of employment and, ifan understanding is reached, embody such understandingin a signed agreement.(b) Post at its premises in Paris, Illinois, copies of theattached noticemarked "Appendix." 77 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by its authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.78IT ISFURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair laborpractices not specifically found herein.IT IS FURTHER ORDERED that the objections filed byTextileWorkers Union of America, Chicago Joint Board,AFL-CIO, to conduct affecting the results of the electionconducted on April 2, 1971, as summarized in the report onobjections issued onMay 25, 1971, by the RegionalDirector for Region 14 of the National Labor RelationsBoard be, and they hereby are, sustained insofar as saidobjections relate to unfair labor practices within themeaning of Section.8(a)(1) of the National Labor RelationsAct, as amended, engaged in by Respondent betweenMarch 1, 1971, and April 2, 1971.IT IS FURTHER ORDERED that the petition for certificationfiled by Textile Workers Union of America, Chicago JointBoard, AFL-CIO, in Case 14-RC-6697 be, and the samehereby is, dismissed and that all proceedings held thereun-der be, and thesamehereby are, vacated.IT IS FURTHER ORDERED that Case 14-RC-6697 be, andthe same hereby is, severed from Case 14-CA-6210 andremanded to the Regional Director for Region 14 of theNational Labor Relations Board for further processing inaccordance with the provisions of this Order.77 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board "78 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read-"Notify the Regional Director for Region 14, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice andwe intendto carry out the order of theBoard andabide by the following:WE WILL NOTquestionyou about what you think ofthe TextileWorkers Union of America, AFL-CIO, orany other union.WE WILL NOT question you about what you havedone or intend to do to help the Textile Workers Unionof America, AFL-CIO, or any other union.WE WILL NOT question you about whether you havegone to meetingsof the TextileWorkers Union ofAmerica, AFL-CIO, or any otherunion,or whetheryou intend to go to unionmeetings.WE WILL NOT question you about whether yousigned a card for Textile Workers Union of America,AFL-CIO, or for anyother union,or whether youintend tosign a union card.WE WILL NOT question you about whether youjoinedtheTextileWorkersUnion of America,AFL-CIO, or any other union, or whether you intendto join any union.If you do or have done any of these things, WE WILLNOT dischargeor threatento discharge you; or lay youoff or threaten to lay you off; or treat you unfavorablyin any other wayor threatento treat you unfavorablyin any other way; or close our plant or threaten to closeour plant.WE WILL NOT close our plant or threaten to close ourplant if the TextileWorkersUnion of America,AFL-CIO, or any otherunion,becomesyour bargain-ing representative.WE WILL NOT spy on what you do in connection withthe Textile Workers Union of America, AFL-CIO, orany other union, and we will not say or do anything tomake you believe that we have spied or that we arespying on what you doin connectionwith the TextileWorkers Union of America, AFL-CIO, or any otherunion.WE WILL NOTorder or askany employee to spy onwhat you do in connection with the Textile WorkersUnion of America, AFL-CIO, or any other union.WE WILL NOTin the futuregive you orpromise togive you promotions,wage increases,bonuses, or anyother valuablething to makeyou give up the TextileWorkers Union of America, AFL-CIO, or to make youstay away from the Textile Workers Union of America,AFL-CIO, or any otherunion or tomake you refuse todo anything to help the Textile Workers Union ofAmerica, AFL-CIO, or any other union.WE WILL NOTorder or askany employee to ask youto vote against the Textile Workers Union of America,AFL-CIO, or any otherunion in a union election heldby the National LaborRelations Board.WE WILL NOTquestionyou about how you voted in aunion electionheld by the National LaborRelationsBoard.WE WILL NOTquestionyou abouttalks or meetingsyou had or may have with National LaborRelationsBoard agents.WE WILL NOT spy on anymeetingsyou have withNational LaborRelations Board agents and we will notsay or do anything to make youbelieve that we have FEDERAL STAINLESSSINKDIV. OF UNARCOspied or are spying on your meetings with NationalLabor Relations Board agents.WE WILL, if we are asked to do so, recognize andbargain with the Textile Workers Union of America,AFL-CIO, about your rates of pay,wages,workinghours, and other matters relating to your work oremployment.Ifwecome toan agreementabout any ofthese thingswith the TextileWorkersUnion ofAmerica, AFL-CIO, we will put thatagreement inwriting and sign it.WE WILL respect your right to form any union, tojoin anyunion, to help anyunion, and to bargain withus through any union. We will also respect your rightnot to do any of these things, except as required by law.All our employees are free, without any objection fromus, to become orremain membersof the TextileWorkersUnion of America, AFL-CIO, or of any other union or notto become or remain members of the Textile Workers505Union of America, AFL-CIO, or any otherunion, exceptas required by law.FEDERAL STAINLESS SINKDiv. OF UNARCOINDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office. Room448, 210 North 12th Boulevard, St. Louis, Missouri 63101,Telephone 314-622-4142.